UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4535



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RALPH HOLDEN SHIELDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-00-144-FO)


Submitted:   November 21, 2002         Decided:     November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph H. Shields appeals the district court’s order revoking

his term of supervised release and sentencing him to twenty-four

months imprisonment.   We have reviewed the record and find no

reversible error associated with the lower court’s decision to

sentence Shields above the recommended guideline range.        See

United States v. Davis, No. 53 F.3d 638, 642-43 (4th Cir. 1995).

Accordingly, we affirm the judgment of the district court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2